COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00309-CV


MIDLAND FUNDING, LLC                                                  APPELLANT

                                           V.

GARY MURPHY                                                             APPELLEE


                                       ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                       ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion to Dismiss.”          It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: May 15, 2014

      1
       See Tex. R. App. P. 47.4.